



GLOBAL EAGLE ENTERTAINMENT INC.
AMENDED AND RESTATED 2017 OMNIBUS LONG-TERM INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT NOTICE
(CASH SETTLED)


Global Eagle Entertainment Inc., a Delaware corporation (the “Company”),
pursuant to the Global Eagle Entertainment Inc. Amended and Restated 2017
Omnibus Long-Term Incentive Plan (as amended from time to time, the “Plan”),
hereby grants to the optionee (the “Optionee”) identified in this grant notice
(this “Grant Notice”) a stock option (the “Option”) with respect to the number
of Shares (the “Underlying Shares”) of common stock, par value $0.0001 per share
of the Company (“Common Stock”) at the price per Share identified in this Grant
Notice (the “Exercise Price”). This Option is subject to all of the terms and
conditions set forth herein and in the Non-Qualified Stock Option Award
Agreement (Cash Settled), including any country-specific provisions included in
the appendices attached thereto (the “Agreement”) and the Plan (collectively,
the “Award Documents”), both of which are incorporated herein in their entirety.
Optionee:
Jeffrey A. Leddy
Grant Date:
June 25, 2018
Vesting Commencement Date: 
March 27, 2018
Expiration Date:
Seventh (7th) anniversary of the Grant Date
Underlying Shares Subject to Award:
439,803
Exercise Price Per Underlying Share:
$2.65
Vesting Schedule:
Subject to Sections I, II, III and IV, achievement of the Performance Goal
(defined below) and Continuous Service (defined below) through each anniversary
of the Vesting Commencement Date (each, a “Vesting Date”) (except as otherwise
provided in this Grant Notice and the Plan), the Option will vest as follows:
(i) fifty percent (50%) of the Option vested on the Grant Date, (ii) twenty-five
percent (25%) of the Option will vest on the first (1st) anniversary of the
Vesting Commencement Date and (iii) twenty-five percent (25%) of the Option will
vest on the second (2nd) anniversary of the Vesting Commencement Date.
For purposes of the Award Documents, “Continuous Service” means any period
during which the Optionee is serving as either an employee of the Company or a
member of the Company’s Board of Directors (the “Board”) (whether as an outside
director or an employee director), and Continuous Service shall not be deemed to
have terminated for so long as the Optionee is serving in either capacity. In
addition, the terms “employee,” “employment,” “employed” or variations on the
same in the Award Documents shall include the statuses and/or services
constituting Continuous Service.


I.    Performance Goal. This Award shall vest with respect to its Performance
Goal if at any time on or prior to the Expiration Date set forth above (the
“Performance Period”), as of any date of determination, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “ENT <equity> AQR” (or its equivalent successor if such Bloomberg
page is not available) for the period of forty-five (45) consecutive trading
days ending on the most recently completed trading day prior to such
determination date from the scheduled open of trading until the scheduled close
of trading of the primary trading session on each trading day of such period (or
if such volume-weighted average price is unavailable, the market value of one
Share on such trading day reasonably determined, using a volume-weighted average
method, by an independent financial expert appointed for such purpose) equals or
exceeds $8.00 (the “Performance Goal”).


II.    Service-Based Vesting Conditions. Except as otherwise provided in this
Grant Notice and the Agreement, any portion of this Award that is eligible to
vest will be subject to Continuous Service through each applicable Vesting Date.
Any portion of this Award that is not eligible to vest will terminate (for no
consideration) as of the last day of the Performance Period. Notwithstanding the
foregoing, this Grant Notice sets forth certain circumstances in which the
Optionee may vest in the Award before the originally scheduled Vesting Dates.


III.    Provisions for Termination of Employment.


(a)    Death or Disability. If the Optionee’s employment with the Global Eagle
Companies (as defined in the Agreement) terminates due to the Optionee’s death
or Disability at any time on or after the date that the Performance Goal has
been attained, then (i) any Options that have vested based on the time-based
vesting conditions as of the date of such termination shall remain outstanding
and exercisable until the earlier of (x) the first (1st) anniversary of the date
of termination and (y) the Expiration Date; and (ii) any Options that have not
vested based on the time-based vesting conditions as of the date of such
termination shall be forfeited for no consideration as of the date of such
termination. If the Optionee’s employment with the Global Eagle Companies
terminates due to the Optionee’s death or Disability prior to the date that the
Performance Goal has been attained, then (i) any Options that have vested based
on the time-based vesting conditions as of the date of such termination shall
remain outstanding and eligible to vest based on attainment of the Performance
Goal at any time on or prior to the Expiration Date (and to the extent the
Performance Goal is attained, such Options shall be exercisable until the
Expiration Date); and (ii) any Options that have not vested based on the
time-based vesting conditions as of the date of such termination shall be
forfeited for no consideration as of the date of such termination. Any portion
of the Option that is outstanding and unexercised as of the last day of the
applicable post-termination exercise period or the Expiration Date, whichever
occurs first, shall automatically be exercised on such last day if the Fair
Market Value of a Share as of such date exceeds the Exercise Price.


(b)    Termination of Employment by the Company Without Cause or for Good
Reason. In the event of the termination of the Optionee’s employment by the
Company without Cause or by the Optionee for Good Reason at any time on or after
the date that the Performance Goal has been attained, subject to the Optionee’s
execution, delivery and non-revocation of a valid, executed general release in a
customary form provided by the Company, (i) any portion of the Option that is
vested as of the date of termination shall remain outstanding and exercisable
until the earlier of (x) the date that is 90 days following the date of
termination and (y) the Expiration Date; and (ii) any portion of the Option that
is not vested as of the date of termination shall be forfeited for no
consideration as of the date of such termination. In the event of the
termination of the Optionee’s employment by the Company without Cause or by the
Optionee for Good Reason prior to the date that the Performance Goal has been
attained, (i) any portion of the Option that is vested based on the time-based
vesting condition as of the date of termination shall remain outstanding and
eligible to vest and become exercisable subject to the attainment of the
Performance Goal at any time on or prior to the earlier of (x) the date that is
six (6) months following such termination and (y) the Expiration Date; and (ii)
any portion of the Option that is not vested based on the time-based vesting
condition as of the date of termination shall be forfeited for no consideration
as of the date of such termination. Any portion of the Option that is
outstanding and unexercised as of the last day of the applicable
post-termination exercise period or the Expiration Date, whichever occurs first,
shall automatically be exercised on such last day if the Fair Market Value of a
Share as of such date exceeds the Exercise Price.


(c)    Termination of Employment Other than by the Company Without Cause, Other
than by the Optionee for Good Reason or Other than due to Death or Disability.
Subject to Section (III)(d), if the Optionee ceases to be employed by the Global
Eagle Companies for any reason (including a voluntary resignation) other than
termination by the Company without Cause or other than by the Optionee for Good
Reason or other than due to the Optionee’s death or Disability, all unvested
Options will be automatically forfeited as of the date of termination and vested
Options will remain outstanding and exercisable until the earlier of (i) the
date that is 90 days following such termination and (ii) the Expiration Date.
Any portion of the Option that is outstanding and unexercised as of the last day
of the applicable post-termination exercise period or the Expiration Date,
whichever occurs first, shall automatically be exercised on such last day if the
Fair Market Value of a Share as of such date exceeds the Exercise Price.


(d)    Discharge for Cause. For purposes of this Award, “Cause” means the
occurrence of any one or more of the following events:


i.     A material violation of any Company policy, including but not limited to
any policy contained in the Company’s Code of Ethics;


ii.    Embezzlement from, or theft of property belonging to, the Global Eagle
Companies;


iii.    Willful failure to perform, or gross negligence in the performance of,
assigned duties;


iv.    Material breach of fiduciary duty to the Global Eagle Companies
(including, without limitation, acting in competition with, or taking other
adverse action against, the Global Eagle Companies during the period of
Optionee’s employment with the Global Eagle Companies, including soliciting
employees of the Global Eagle Companies for alternative employment); or


v.    Other intentional misconduct, whether related to employment or otherwise,
which has, or has the potential to have, a material adverse effect on the
business conducted by the Global Eagle Companies, in each case, subject to the
procedural requirements set forth in Section III(e).


If the Optionee, prior to the Expiration Date, ceases to be employed (or if a
consultant, engaged) by the Global Eagle Companies because he or she is
discharged for Cause, the right to exercise this Option, whether vested or
unvested, shall terminate immediately and automatically for no consideration
upon such discharge.


(e)    Procedure for Termination with Cause. Any termination of the employment
of an Optionee shall not be deemed to be for Cause unless and until


i.    The Optionee has been provided written notice detailing the facts or
circumstances constituting such Cause event at least 30 days before the proposed
date of termination; provided, that the Company shall have the right to suspend
the Optionee with pay during such period;


ii.    The Optionee has been provided with a reasonable opportunity, together
with counsel for the Optionee (at the Optionee’s option and expense), to be
heard by the Compensation Committee (in respect of any Section 16 Optionee) or a
panel of senior executive officers of the Company (in respect of any Non-Section
16 Optionee) regarding any disputed facts prior to such proposed date of
termination; and


iii.    To the extent capable of cure, the Optionee fails to cure such facts or
circumstances within such 30-day period; provided, that the Compensation
Committee or such panel of senior executive officers of the Company, as
applicable, shall determine in good faith whether such Cause event exists
following such hearing and, if applicable, whether and how such Cause event is
capable of being cured. If it is determined that no such Cause event exists and
the Company determines to terminate the Optionee’s employment with the Company,
then such termination shall constitute a termination without Cause for purposes
of this Agreement.


(f)    Definition of Good Reason. For purposes of this Award, “Good Reason”
means the occurrence of any one or more of the following events without the
prior written consent of the Optionee:


i.    A material adverse change in the Optionee’s duties or responsibilities
(such that the compensation paid to the Optionee would not continue to be deemed
rational based on the Optionee’s revised duties or responsibilities);


ii.    A reduction of more than 15% in the Optionee’s base salary as in effect
for the 12-month period immediately prior to such reduction, other than in
connection with an across-the-board reduction of the base salaries of similarly
situated employees or due to changes in the Optionee’s duties and
responsibilities with the Optionee’s prior written consent;


iii.    A reduction of more than 15% in the Optionee’s annual target bonus as in
effect immediately prior to such reduction or the Optionee becoming ineligible
to participate in bonus plans applicable to similarly situated employees, other
than in connection with an across-the-board reduction of the annual target
bonuses of similarly situated employees or due to changes in the Optionee’s
duties and responsibilities with the Optionee’s prior written consent; or


iv.    A change in the Optionee’s principal place of work to a location of more
than 50 miles in each direction from the Optionee’s principal place of work
immediately prior to such change in location; provided, that such change
increases the Optionee’s commute from the Optionee’s principal residence by more
than 50 miles in each direction and more than 3 times per week on average;


provided, that (x) the Optionee provides a notice of termination to the Company
within 90 days of the initial existence of the facts or circumstances
constituting such event, (y) the Company fails to cure such facts or
circumstances within 30 days after receipt of such notice and (z) the
termination date of the Optionee occurs no later than 30 days after the
expiration of the such cure period.


IV.    Provisions Upon a Change of Control.


(a)    Determination of Achievement of Performance Goal in the Event of a Change
of Control. In the event of a Change of Control prior to the date that the
Performance Goal is attained, the Option will fully vest if the price of a Share
received in such Change of Control transaction equals or exceeds the Performance
Goal. If the price of a Share received in such Change of Control transaction is
less than the Performance Goal, then the Committee shall determine the treatment
of the Option in such Change of Control transaction, which, for the avoidance of
doubt, may include, but is not limited to, cancellation or acceleration of the
Option. For the avoidance of doubt, in the event of a Change of Control after
the date that the Performance Goal is attained, the time-based vesting
conditions applicable to the Award shall be deemed satisfied as of the date of
such Change of Control and the Option will fully vest even if the Fair Market
Value of a Share on such Change of Control date is less than the Performance
Goal.


(b)    Termination Without Cause / for Good Reason in Connection with Change of
Control. In the event of the termination of the Optionee’s employment by the
Company (or its successor) without Cause or by the Optionee for Good Reason
within the period beginning 120 days prior to the date of a Change of Control
and ending on the second anniversary of such Change of Control, then, subject to
the Optionee’s execution, delivery and non-revocation of a valid, executed
general release in a customary form provided by the Company, the time-based
vesting conditions applicable to the Award shall be deemed satisfied as of the
date of such termination and the Option will fully vest if the Performance Goal,
to the extent that the Performance Goal remains applicable following such Change
of Control transaction, is attained at any time prior to the date of such
termination (or, if the Change of Control occurs after the date of such
termination, based on the price of a Share received in such Change of Control
transaction).


Additional Terms / Acknowledgements: The Optionee acknowledges receipt of the
Award Documents and the prospectus for the Plan, and understands and agrees to
the terms set forth in the Award Documents. The Optionee acknowledges that, if
so determined by the Company in its discretion, the Optionee may be required to
accept the Option by electronic means and that such electronic acceptance
constitutes the Optionee’s agreement to be bound by all of the terms and
conditions of the Award Documents. By accepting the Option, the Optionee
consents to receive any documents related to participation in the Plan and the
Option by electronic delivery and to participate in the Plan through an online
or electronic system established and maintained by the Company or another third
party designated by the Company. The Optionee also acknowledges that this Grant
Notice must be returned to the Company (including through electronic means). The
Optionee further acknowledges that as of the Grant Date, the Award Documents set
forth the entire understanding between the Optionee and the Company regarding
the acquisition of Shares and supersede all prior oral and written agreements on
that subject with the exception of (i) Awards previously granted and delivered
to the Optionee under the Plan, and (ii) the following agreements, if any: None.


ATTACHMENTS:
I. Non-Qualified Stock Option Award Agreement (Cash Settled)
 
II. Global Eagle Entertainment Inc. Amended and Restated 2017 Omnibus Long-Term
Incentive Plan





The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Grant Notice, the Non-Qualified Stock Option Award
Agreement (Cash Settled) and the Plan.
 






 
Option Recipient
 
 
 
Date
 
 
 
 















--------------------------------------------------------------------------------







ATTACHMENT I: Non-Qualified Stock Option Award Agreement (Cash Settled)
















--------------------------------------------------------------------------------







GLOBAL EAGLE ENTERTAINMENT INC.
AMENDED AND RESTATED 2017 OMNIBUS LONG-TERM INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
(CASH SETTLED)


1.Grant of Option. Global Eagle Entertainment Inc., a Delaware corporation (the
“Company”), hereby grants to the optionee (the “Optionee”) identified in the
grant notice (the “Grant Notice”) to which this Non-Qualified Stock Option Award
Agreement (Cash Settled), including any country-specific provisions in the
appendices attached hereto (this “Agreement”), is attached an option (this
“Option”), pursuant to the Global Eagle Entertainment Inc. Amended and Restated
2017 Omnibus Long-Term Incentive Plan (as amended from time to time, the
“Plan”), with respect to that number of Shares (the “Underlying Shares”) of
common stock, par value $0.0001 per share of the Company (“Common Stock”),
specified in the Grant Notice, at the price per Share (the “Exercise Price”)
specified in the Grant Notice. The Option is subject to the terms and conditions
of the Grant Notice, this Agreement and the Plan. Except where the context
otherwise requires, the term “Company” shall include the parent and all
subsidiaries of the Company as defined in Sections 424(e) and 424(f) of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”). Capitalized terms used
but not otherwise defined herein or in the Grant Notice shall have the meaning
ascribed to such terms in the Plan. The terms and provisions of the Plan, as it
may be amended from time to time, are hereby incorporated by reference herein.
To the extent that any term of this Agreement or the Grant Notice conflicts or
is otherwise inconsistent with any term of the Plan, as amended from time to
time, the terms of the Plan shall take precedence and supersede any such
conflicting or inconsistent term contained herein.
2.Acceptance and Acknowledgement. The Company may, in its sole discretion,
choose to deliver any documents related to participation in the Plan and the
Option by electronic means or request the Optionee’s consent to participate in
the Plan by electronic means. By signing (electronically or otherwise) the Grant
Notice, the Optionee accepts the Option and agrees to be bound by the terms and
conditions of the Grant Notice, this Agreement, the Plan and any and all
conditions established by the Company in connection with Shares issued under the
Plan, and the Optionee further acknowledges and agrees that this Option does not
confer any legal or equitable right (other than those rights constituting the
Option itself) against the Company or any Subsidiary or Affiliate thereof
(collectively, the “Global Eagle Companies”) directly or indirectly, or give
rise to any cause of action at law or in equity against the Global Eagle
Companies. The Optionee hereby acknowledges receipt of a copy of the Plan and
the prospectus for the Plan. The Optionee acknowledges that there may be adverse
tax consequences upon exercise of the Option or disposition of the Underlying
Shares, as applicable, and that the Optionee has been advised to consult a tax
advisor prior to such exercise or disposition.
3.Terms of Option. This Option is not intended to qualify as an “incentive stock
option” within the meaning of Section 422 of the Code. Subject to the vesting
terms and conditions in accordance with the Grant Notice and this Agreement, the
Option constitutes an Option under Article VI of the Plan, which represents the
right of the Optionee to receive a payment from the Company equal to the product
of (i) the excess, if any, of the Fair Market Value of one Share on the exercise
date less the Exercise Price, multiplied by (ii) a number of Shares represented
by the portion of the Option being exercised. The Company intends to pay the
amount due upon exercise of the Option in cash but may pay such amount in Shares
in lieu of cash or in a combination of cash and Shares, as determined by the
Committee in its sole discretion.
4.Exercise of Option and Provisions for Termination.
(a)Vesting Schedule. Subject to the Optionee’s continued employment by (or if a
consultant, engagement with) Global Eagle Companies on each applicable vesting
date, and except as otherwise provided in this Agreement, this Option shall vest
as provided in the Grant Notice, until such time as this Option is fully vested.
Except as otherwise provided in this Agreement, this Option may be exercised any
time prior to the expiration date identified in the Grant Notice (the
“Expiration Date”), subject to Sections III (a) through (f) of the Grant Notice,
in installments as to not more than the number of Underlying Shares then-vested
pursuant to this Section 4. The right of exercise shall be cumulative, so that
if this Option is not exercised to the maximum extent permissible during any
exercise period it shall be exercisable, in whole or in part, with respect to
all Underlying Shares not so exercised at any time prior to the Expiration Date
or the earlier termination of this Option. This Option may not be exercised at
any time after the Expiration Date.


(b)Exercise Procedure. Subject to the conditions set forth in this Agreement,
the Optionee may exercise this Option by delivery of notice to the Company or
its designated Administrative Service (as defined below) in a form (which may be
electronic) approved by the Company, accompanied by payment of the amount of
Withholding Taxes and applicable fees. If, at the time of exercise, the Company
does not permit the withholding of Underlying Shares to pay the amount of income
and employment taxes, then the Optionee must pay to the Company an amount in
cash sufficient to satisfy all of the Company’s Withholding Tax obligations, or
if the Optionee has so elected during an “open window period” under the
Company’s securities trading policy (as in effect from time to time), then the
Optionee may elect that the Company sell the number of Underlying Shares
sufficient to satisfy such tax withholding requirements. Such exercise shall be
effective upon receipt by the Company or the Administrative Service of such
notice together with the required payment. The Optionee may exercise less than
the number of Underlying Shares for which this Option is vested at any point in
time; provided, however, that no partial exercise of this Option may be for any
fractional shares. For purposes of this Agreement, “Administrative Service”
shall mean any third-party stock option administrator designated by the Company
from time to time, provided that, the Company shall administer this Option until
such time as an Administrative Service is engaged by the Company.
(c)Continuous Service or Engagement Required. Except as otherwise provided in
this Section 4, this Option may not be exercised unless the Optionee, at the
time that he or she exercises this Option, is, and has been at all times since
the Grant Date of this Option, an employee or consultant of the Global Eagle
Companies. For all purposes of this Agreement: (i) “employment” shall be defined
in accordance with the provisions of Section 1.421-7(h) of the regulations
promulgated under the Code or any successor regulations and (ii) if this Option
shall be assumed or a new option substituted therefor in a transaction to which
Section 424(a) of the Code applies, employment by such assuming or substituting
corporation shall be considered for all purposes of this Option to be employment
by the Global Eagle Companies.
5.Non-transferability of Option. This Option is personal and no rights granted
hereunder may be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) nor shall any such rights be subject
to execution, attachment or similar process. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this Option or of such
rights contrary to the provisions hereof, or upon the levy of any attachment or
similar process upon this Option or such rights, this Option and such rights
shall, at the election of the Company, become null, void and of no further force
or effect.
6.Forfeiture; Clawback.
(a)    Notwithstanding anything contained in this Agreement to the contrary, if
during the Optionee’s employment or consultancy, the Optionee engages in any
activity inimical, contrary or harmful to the interests of the Global Eagle
Companies, including, but not limited to: (i) violating the Company’s Code of
Ethics or Whistleblower Policy and Procedures, as maintained from time to time,
or (ii) disclosing or misusing any confidential information regarding the Global
Eagle Companies, or (iii) disparaging or criticizing, orally or in writing, the
business, products, policies, decisions, directors, officers or employees of the
Global Eagle Companies to any person (all activities described in (i) – (iii)
above collectively referred to as “wrongful conduct”), then (x) the Option, to
the extent it remains unvested, shall be forfeited automatically as of the date
on which the Optionee first engaged in such wrongful conduct, (y) the Company
shall be entitled to recoup any Underlying Shares acquired upon the exercise of
the Option within the twelve (12) month period immediately preceding such
wrongful conduct, and (z) the Optionee shall pay to the Company in cash any
financial gain he or she received with respect to the sale of any Underlying
Shares acquired upon the exercise of the Option within the twelve (12) month
period immediately preceding such wrongful conduct. For purposes of this Section
6, “financial gain” shall equal the difference between the Exercise Price of the
Underlying Share that was sold and the Fair Market Value of a Share on the date
of sale.


(b)    Notwithstanding the foregoing, nothing in this Agreement prohibits the
Optionee from voluntarily communicating, without notice to or approval by the
Company, with any federal or state government agency about a potential violation
of a federal or state law or regulation or to participate in investigations,
testify in proceedings regarding the Company’s or any member of the Global Eagle
Companies’ past or future conduct, or engage in any activities protected under
whistle blower statutes. Further, pursuant to the Defend Trade Secrets Act of
2016, the Optionee shall not be held criminally, or civilly, liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in confidence either directly or indirectly to a federal, state, or local
government official, or an attorney, for the sole purpose of reporting, or
investigating, a violation of law. Moreover, the Optionee may disclose trade
secrets in a complaint, or other document, filed in a lawsuit, or other
proceeding, if such filing is made under seal. Finally, if the Optionee files a
lawsuit alleging retaliation by the Company or any member of the Global Eagle
Companies for reporting a suspected violation of the law, the Optionee may
disclose the trade secret to the Optionee’s attorney and use the trade secret in
the court proceeding, if the Optionee files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.
(c)    By accepting this Agreement, the Optionee consents to and authorizes the
Company to deduct, from any amounts payable by the Company to the Optionee, any
amounts the Optionee owes to the Company under this Section 6. This right of
set-off is in addition to any other remedies the Company may have against the
Optionee for breach of this Agreement.
(d)    Notwithstanding any other provisions in this Agreement to the contrary,
the Option and any amounts received upon the exercise of the Option shall be
subject to such recovery or deductions as may be required under any law,
government regulation, stock exchange listing requirement or clawback or similar
policy adopted by the Board (as such policy may be amended from time to time),
Section 12.4 of the Plan or as determined by the Board pursuant to such law,
government regulation, stock exchange listing requirement or Board policy.
7.No Special Employment or Similar Rights. Nothing contained in the Plan or this
Agreement shall be construed or deemed by any Person under any circumstances to
bind the Global Eagle Companies to continue the employment or consultancy of the
Optionee or to limit the discretion of the Global Eagle Companies to terminate
the Optionee’s employment or consultancy at any time, with or without Cause.
However, during the period of the Optionee’s employment or consultancy with the
Global Eagle Companies, the Optionee shall render diligently and faithfully the
services which are assigned to the Optionee from time to time by the Board, any
committee thereof, or by the executive officers of the Company and shall at no
time take any action which, directly or indirectly, would be inconsistent with
the best interests of the Company. The Optionee further acknowledges that this
Option is for future services to the Global Eagle Companies and is not under any
circumstances to be considered compensation for past services.
8.Rights as a Shareholder. The Optionee shall have no rights as a shareholder
with respect to any Underlying Shares unless and until the date on which the
Optionee becomes the holder of record of the Underlying Shares purchased
pursuant to this Option on the books and records of the Company, as maintained
by the transfer agent for the Company’s Common Stock. No adjustment shall be
made for dividends or other rights for which the record date is prior to such
date.
9.Adjustments.
(a)General. The Underlying Shares may be adjusted or terminated in any manner as
contemplated by Section 4.5 of the Plan.


(b)Limits on Adjustments. No adjustment shall be made under Section 4.5 of the
Plan which would, within the meaning of any applicable provision of the Code,
constitute a modification, extension or renewal of this Option or a grant of
additional benefits to the Optionee.
10.Withholding Taxes. The Company’s obligation to deliver Underlying Shares upon
the exercise of this Option shall be subject to the Optionee’s satisfaction of
all Withholding Tax requirements.
11.Privacy Notice. The Optionee’s employer (the “Employer”), the Company and any
Subsidiary or Affiliate may collect, use, process, transfer or disclose the
Optionee’s personal data for the purpose of implementing, administering and
managing the Optionee’s participation in the Plan, in accordance with the Global
Eagle Entertainment Employee and Job Candidate Privacy Notice the Optionee has
previously received. (The Optionee should contact privacy@globaleagle.com if he
or she would like to receive another copy of this notice.)
12.Requirements of Law and Securities Exchange. The exercise of the Option and
the issuance and transfer of Shares of Common Stock shall be subject to
compliance by the Company and the Optionee with all applicable requirements of
Federal, state or local securities laws and with all applicable requirements of
any stock exchange on which the Company’s Shares of Common Stock may be listed.
No Shares of Common Stock shall be issued pursuant to this Option unless and
until any then applicable requirements of state, local or Federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel. The Optionee understands that the Company is under no
obligation to register the Shares of Common Stock with the U.S. Securities and
Exchange Commission, any state securities commission or any stock exchange to
effect such compliance.
13.Country-Specific Provisions. If the Optionee resides in a country outside the
United States or is otherwise subject to the laws of a country other than the
United States, the Option shall be subject to the additional terms and
conditions set forth in Appendix A to this Agreement and any terms and
provisions as set forth in Appendix B for his or her country. Moreover, if the
Optionee relocates outside the United States, the additional terms and
conditions in Appendix A (applicable to all non-United States countries) and
Appendix B (applicable to his or her specific country) will apply to the
Optionee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.
14.Miscellaneous.
(a)Amendment. This Option is documented by the records of the Committee or its
delegate, which records shall be the final determinant of the number of Shares
granted subject to the Option and the conditions of this Agreement. The
Committee may amend or modify this Option in any manner to the extent that the
Committee would have had the authority under the Plan initially to grant such
Option, provided that no such amendment or modification shall materially
diminish the Optionee’s rights under this Agreement without his or her consent.
Notwithstanding anything in this Agreement or the Plan to the contrary, this
Option may be amended by the Company without the Optionee’s consent, including,
but not limited to, modifications to any of the rights granted to the Optionee
under this Agreement, at such time and in such manner as the Company may
consider necessary or desirable to reflect changes in law (including for
regulatory, legal and Company requirements relating to “executive compensation
clawbacks”). Except as in accordance with the two immediately preceding
sentences and Section 14(b), this Agreement may be amended, modified or
supplemented only by an instrument in writing signed (electronically or
manually) by both parties hereto.


(b)Discretionary Nature of Plan. By accepting this Option, the Optionee agrees
that the granting of the Option is at the discretion of the Committee and that
acceptance of the Option is no guarantee that future Awards will be granted
under the Plan or any other equity incentive plan maintained from time to time
by the Company. The Optionee understands that the Company may amend, resubmit,
alter, change, suspend, cancel, or discontinue the Plan with respect to future
awards at any time without limitation.
(c)Entire Agreement. This Agreement, the Grant Notice and the Plan together
constitute the Optionee’s and the Company’s entire understanding with respect to
the subject matter hereof and supersede and void any and all prior agreements or
understandings, written or oral, regarding the subject matter hereof, including,
but not limited to, any term sheets. Notwithstanding the foregoing, to the
extent that the Optionee has signed any restrictive covenant agreements with the
Company (including, but not limited to, any confidentiality, intellectual
property rights assignment, non-competition, non-solicitation and
non-disparagement agreements), such restrictive covenant agreements shall remain
in full force and effect.
(d)Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.
(e)Compliance with Section 409A of the Code. This Agreement is intended to be
exempt from Section 409A of the Code and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Optionee on account of non-compliance
with Section 409A of the Code. Notwithstanding any provision of this Agreement
or the Plan to the contrary, to the extent that the Committee determines that
any portion of the Option granted hereunder is subject to Section 409A of the
Code and fails to comply with the requirements thereof, the Committee reserves
the right to amend, restructure, terminate or replace such portion of the Option
in order to cause it to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such Section.
(f)Section 280G. If it is determined that any amount or benefit to be paid or
payable to the Optionee would give rise to a loss of deduction under Section
280G of the Code and the imposition of the excise tax under Section 4999 of the
Code (the “Excise Tax”), then the amount or benefits payable to the Optionee
(the total value of such amounts or benefits, the “Payments”) shall be reduced
by the Company to the extent necessary so that no portion of the Payments to the
Optionee is subject to the Excise Tax; provided, however, such reduction shall
be made only if it results in the Optionee retaining a greater amount of
Payments on an after-tax basis (taking into account the Excise Tax and
applicable federal, state, and local income and payroll taxes). In the event
Payments are required to be reduced, they shall be reduced in the following
order of priority in a manner consistent with Section 409A of the Code: (i)
first from cash compensation, (ii) next from equity compensation, then (iii)
pro-rata among all remaining Payments and benefits.
(g)No Impact on Other Benefits. The value of the Option is not part of the
Optionee’s normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, holiday pay, long-service awards, pension or retirement or
welfare benefits or similar payments.
(h)Notices. All notices under this Agreement shall be mailed, delivered by hand,
or delivered by electronic means to the parties pursuant to the contact
information for the applicable party set forth in the records of the Company or
any third-party administrator designated by the Company from time to time to
administer the Option, or at such other address as may be designated in writing
by either of the parties to the other party.
(i)Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the principles thereof regarding conflicts of law. The Optionee and the
Company agree that all claims in respect of any action or proceeding arising out
of or relating to this Agreement shall be heard or determined in any state or
federal court sitting in Delaware, and the Optionee agrees to submit to the
jurisdiction of such courts, to bring all such actions or proceedings in such
courts and to waive any defense of inconvenient forum to such actions or
proceedings. A final judgment in any action or proceeding so brought shall be
conclusive and may be enforced in any manner provided by law.
(j)Waiver. The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach of this
Agreement.
(k)Interpretations. Any dispute, disagreement or question that arises under, or
as a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement or the Plan will be determined and
resolved by the Committee or its authorized delegate. Such determination or
resolution by the Committee or its authorized delegate will be final, binding
and conclusive for all purposes.
(l)Successors and Assigns. The Company may assign any of its rights under this
Agreement. Except as otherwise provided herein, this Agreement will bind and
inure to the benefit of the respective successors and permitted assigns of the
parties hereto, whether so expressed or not.
(m)Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Options
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Optionee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
(n)No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or his or her acquisition or sale of the
Underlying Shares. The Optionee understands and agrees that he or she should
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.
[Remainder of page intentionally left blank]
***








--------------------------------------------------------------------------------





APPENDIX A
TO
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
(CASH SETTLED)


PROVISIONS APPLICABLE TO NON-U.S. COUNTRIES


This Appendix A includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if the Optionee resides and/or works in a
country outside the United States of America (or later relocates to such a
country). Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Plan and/or the Agreement to which this Appendix A is
attached.
I.
Nature of Grant. In accepting the grant of the Option, the Optionee
acknowledges, understands and agrees that:

a.    the Plan is established voluntarily by the Company;
b.    the grant of the Option is voluntary and occasional;
c.    all decisions with respect to future Options or other grants, if any, will
be at the sole discretion of the Company;
d.    the Optionee is voluntarily participating in the Plan;
e.    the Option and the Underlying Shares, and the income from and value of
same, are not intended to replace any pension rights or compensation;
f.    unless otherwise expressly agreed in a writing by the Optionee with the
Company, the Option and the Underlying Shares, and the income from and value of
same, are not granted as consideration for, or in connection with, the service
the Optionee may provide as a director of an Affiliate or Subsidiary;
g.    the future value of the Underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;
h.    if the Underlying Shares do not increase in value, the Option will have no
value
i.     if the Optionee exercises the Option and obtains the Underlying Shares,
the value of the Underlying Shares acquired upon exercise may increase or
decrease in value, even below the Exercise Price;
j.    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of the Optionee’s
employment as provided for in the Plan or in the Agreement;
k.    for purposes of the Option, and unless otherwise expressly provided in the
Plan, the Agreement, any employment agreement or otherwise determined by the
Company, the Optionee’s employment will be considered terminated as of the date
he or she is no longer actively providing services to the Global Eagle Companies
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where he or she
is employed or the terms of his or her employment agreement, if any), and unless
otherwise expressly provided in the Plan, the Agreement or determined by the
Company, the Optionee’s right to vest in the Option under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
the Optionee’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where he or she is employed or the terms of his or her
employment agreement, if any); the Committee shall have the exclusive discretion
to determine when the Optionee is no longer actively providing services for
purposes of the Option (including whether the Optionee may still be considered
to be providing services while on a leave of absence);
l.    unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by the Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and
m.    neither the Company nor the Global Eagle Companies shall be liable for any
foreign exchange rate fluctuation between the Optionee’s local currency and the
United States Dollar that may affect the value of the Option or of any amounts
due to the Optionee pursuant to the exercise of the Option or the subsequent
sale of the Underlying Shares acquired upon exercise.
II.
Withholding Taxes. The following provisions supplement Sections 4(b) and 10 of
the Agreement:

The Optionee acknowledges that, regardless of any action taken by the Company
or, if different, the Employer, the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to his or her participation in the Plan and legally
applicable to him or her (“Tax-Related Items”) is and remains the Optionee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer, if any.  The Optionee further acknowledges that the Company and the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option, and (b) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if the
Optionee is subject to Tax-Related Items in more than one jurisdiction, he or
she acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to any applicable taxable or Withholding Tax event, the Optionee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the withholding obligations with regard to all
Tax-Related Items through any of the means set forth in Sections 4(b) or 10 of
this Agreement or by (i) withholding from proceeds of the sale of the Underlying
Shares either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Optionee’s behalf pursuant to this authorization) without
further consent, (ii) requiring the Optionee to pay cash or (iii) withholding
from the Optionee’s salary or other cash compensation.
Depending on the withholding method, the Company may withhold for Tax-Related
Items by considering applicable minimum statutory withholding amounts or other
applicable withholding rates, including maximum applicable rates in the
Optionee’s jurisdiction, in which case the Optionee may receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares.  If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, the Optionee is deemed to have been
issued the full number of Shares subject to the exercised Option,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
Finally, if requested by the Company, the Optionee agrees to pay to the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold or account for as a result of his or her
participation in the Plan that cannot be satisfied by the means previously
described.


***




--------------------------------------------------------------------------------





APPENDIX B
TO
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
(CASH SETTLED)


COUNTRY-SPECIFIC PROVISIONS


This Appendix B includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if the Optionee resides and/or works in
one of the countries listed herein. If the Optionee is a citizen or resident of
a country other than the one in which he or she currently is working and/or
residing (or if he or she is considered as such for local law purposes), or if
the Optionee transfers or relocates employment or residence to another country
after the Grant Date, the Company, in its discretion, will determine the extent
to which the terms and conditions herein will be applicable to him or her.
This Appendix B also includes information regarding securities and other laws of
which the Optionee should be aware with respect to his or her participation in
the Plan. The information is based on laws in effect in the respective countries
as of July 2018. Such laws are often complex and change frequently. As a result,
the Optionee should not rely on the information noted herein as the only source
of information relating to the consequences of his or her participation in the
Plan because the information may be out of date by the time the Optionee
exercises the Option or sells the Underlying Shares acquired under the Plan. In
addition, the information noted herein is general in nature and may not apply to
the Optionee’s particular situation, and the Company is not in a position to
assure him or her of any particular result. Accordingly, the Optionee should
seek appropriate professional advice as to how the applicable laws may apply to
his or her situation. That is the Optionee’s responsibility, and not the
Company’s.
If the Optionee is a citizen or resident of a country other than the one in
which he or she currently is working and/or residing (or if he or she is
considered as such for local law purposes), or if he or she transfers employment
and/or residence to another country after the Grant Date, the information noted
herein may not be applicable to the Optionee in the same manner.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Plan, the Agreement and/or the Appendix A which this Appendix B
follows.
ARGENTINA
Securities Law Notice. Shares of the Company are not publicly offered or listed
on any stock exchange in Argentina. The offer is private and not subject to the
supervision of any Argentine governmental authority.
AUSTRALIA
Deferred Taxation. Subdivision 83A-C of the Income Tax Assessment Act, 1997,
applies to Options granted under the Plan, such that the Options are intended to
be subject to deferred taxation.
Securities Law Notice. If the Optionee acquires Shares under the Plan and offers
the Shares for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law. The Optionee should
consult with his or her own legal advisor before making any such offer in
Australia.
BRAZIL
Compliance with Law and Nature of Grant Acknowledgement. By accepting the
Option, the Optionee agrees that he or she will comply with all applicable
Brazilian laws, including, without limitation, that he or she will report and
pay any and all applicable taxes associated with the exercise of the Option
and/or the sale of any Shares obtained as a result of such exercise. The
Optionee further agrees that, for all legal purposes, (a) the benefits provided
to the Optionee under the Plan are the result of commercial transactions
unrelated to the Optionee’s employment; (b) the Plan is not a part of the terms
and conditions of the Optionee’s employment; (c) the income from the award, if
any, is not part of the Optionee’s remuneration from employment; (d) the
Optionee is making an investment decision; (e) the Underlying Shares will be
issued to the Optionee only if the vesting conditions are met and any necessary
services are rendered by the Optionee over the vesting period; and (f) the value
of the Underlying Shares is not fixed and may increase or decrease in value over
the vesting period without compensation to the Optionee.
Tax on Financial Transactions (IOF). Repatriation of funds into Brazil and the
conversion between BRL and USD associated with such fund transfers may be
subject to the Tax on Financial Transactions. The Optionee is responsible for
complying with any applicable Tax on Financial Transactions arising from the
Optionee’s participation in the Plan. The Optionee should consult with his or
her personal tax advisor for additional details.
CANADA
Exercise Procedure. The following provision supplements Section 4(b) (“Exercise
Procedure”) and the “Withholding Taxes” sections of this Agreement:
Due to regulatory considerations in Canada, the Optionee is prohibited from
surrendering Underlying Shares that he or she already owns to pay the Exercise
Price in connection with this Option.
Additionally, notwithstanding any provision in the Agreement or the Plan to the
contrary, the Optionee will not be permitted to exercise the Options by way of a
net exercise whereby Shares are held back to cover the Exercise Price and/or
Tax-Related Items withholding.
The Company reserves the right to permit these methods of payment depending upon
the development of local law.
The following provisions apply if the Optionee is a resident of Quèbec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.
Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements Section 11 of the Agreement:
The Optionee hereby authorizes the Company (including the Global Eagle
Companies) and the Company’s representatives to discuss with and obtain all
relevant information from all personnel, professional or not, involved in the
administration and operation of the Plan. The Optionee further authorizes the
Company (including the Global Eagle Companies) and the administrator of the Plan
to disclose and discuss the Plan with their advisors. The Optionee further
authorizes the Company (including the Global Eagle Companies) to record such
information and to keep such information in the Optionee’s employee file.
CHILE
Securities Law Notice.  The offer of the Options constitutes a private offering
of securities in Chile effective as of the Grant Date. This offer is made
subject to general ruling N336 of the Chilean Commission of the Financial Market
(“CMF”). The offer refers to securities not registered at the securities
registry or at the foreign securities registry of the CMF, and, therefore, such
securities are not subject to oversight of the CMF. Given that the securities
are not registered in Chile, the Company is not required to provide public
information about the securities in Chile.  These securities cannot be subject
to public offering in Chile while they are not registered at the corresponding
securities registry in Chile.
Información Bajo la Ley de Mercado de Valore.  Esta oferta de le presente
Opción  constituye una oferta privada de valores en Chile y se inicia en la
Fecha de la Concesión (Grant Date, según se define en Inglés en este documento).
Esta oferta se acoge a las disposiciones de la Norma de Carácter General Nº 336
de la Comisión para el Mercado Financiero de Chile (“CMF”). Esta oferta versa
sobre valores no inscritos en el registro de valores o en el registro de valores
extranjeros de la CMF, y, por lo tanto, tales valores no están sujetos a la
fiscalización de la CMF. Por tratarse de valores no registrados en Chile, no
existe obligación por parte de la Compañía de entregar en Chile información
pública respecto de los mismos. Estos valores no podrán ser objeto de una oferta
pública en Chile mientras que no sean inscritos en el registro de valores
correspondiente en Chile.
FRANCE
Consent to Receive Information in English. By accepting the Options, the
Optionee confirms having read and understood the Plan and the Agreement,
including all terms and conditions included therein, which were provided in the
English language. The Optionee accepts the terms of these documents accordingly.
En acceptant cette Option, le Titulaire de l’Option confirme avoir lu et compris
le Plan et le Contrat y relatifs, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Le Titulaire de l’Option accepte les
dispositions de ces documents en connaissance de cause.
Tax Information. The Options are not intended to qualify for special tax or
social security treatment in France.
GERMANY
No country-specific provisions.
HONG KONG
Sale Restriction.  Shares received at exercise are accepted as a personal
investment.  In the event that the Option vests, is exercised and the Underlying
Shares are issued to the Optionee (or his or her heirs) within six months of the
Grant Date, the Optionee (or his or her heirs) agree that the Underlying Shares
will not be offered to the public or otherwise disposed of prior to the
six-month anniversary of the Grant Date.
Securities Law Notice. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. The Optionee should exercise
caution in relation to the offer. If the Optionee is in any doubt about any of
the contents of this document, he or she should obtain independent professional
advice.  Neither the grant of the Option nor the issuance of the Underlying
Shares upon exercise constitutes a public offering of securities under Hong Kong
law and are available only to employees of the Company and the Global Eagle
Companies.  The Agreement, the Plan and other incidental communication materials
distributed in connection with the Option (i) have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong
and (ii) are intended only for the personal use of each employee of the Global
Eagle Companies and may not be distributed to any other person.
INDIA
Exercise Procedure. The following provision supplements Sections 4(b) (“Exercise
Procedure”) and the “Withholding Taxes” sections of this Agreement:
Due to regulatory requirements, the Optionee understands that he or she may not
pay the Exercise Price by a sell-to-cover exercise (i.e., whereby some, but not
all, of the Underlying Shares will be sold immediately upon exercise and the
proceeds from the sale will be remitted to the Company to cover the Exercise
Price for the purchased shares and any Tax-Related Items withholding). The
Company reserves the right to permit this method of payment depending upon the
development of local law.
MALAYSIA
Data Privacy. The following provision supplements Section 11 of the Agreement:


The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data, as
described in the Agreement and any other grant materials by and among, as
applicable, the Employer, the Company and any Subsidiary or Affiliate for the
exclusive purpose of implementing, administering and managing his or her
participation in the Plan.
Peserta dengan ini secara nyata dan tanpa sebarang keraguan mengizinkan
pengumpulan, pengunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadinya seperti yang dinyatakan dalam Perjanjian dan apa-apa bahan
geran lain oleh dan di antara, sebagaimana yang berkenaan, Majikan, Syarikat dan
mana-mana Anak Syarikat atau Syarikat Sekutu untuk tujuan eksklusif bagi
melaksanakan, mentadbir dan menguruskan penyertaannya dalam Pelan.
The Optionee understands that the Employer, the Company and any Subsidiary or
Affiliate may hold certain personal information about him or her, including, but
not limited to, his or her name, home address, email address and telephone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality, job title, any shares or directorships held in the
Company, details of all Options or any other entitlement to shares awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan. Data is supplied by the Employer and also by the Optionee through
information collected in connection with the Agreement and the Plan.
Peserta memahami bahawa Majikan, Syarikat dan mana-mana Anak Syarikat atau
Syarikat Sekutu mungkin memegang maklumat peribadi tertentu tentangnya,
termasuk, tetapi tidak terhad kepada, namanya, alamat rumah , alamat emel dan
nombor telefon, tarikh lahir, nombor insurans sosial, nombor pasport atau nombor
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer atau jawatan
pengarah yang dipegang dalam Syarikat, butir-butir semua Opsyen atau apa-apa hak
lain untuk syer yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak,
tidak diletak hak ataupun yang belum diperolehi bagi faedahnya (“Data”), untuk
tujuan eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan. Data adalah
dibekalkan oleh Majikan dan juga oleh Peserta melalui maklumat yang dikumpul
yang berkaitan dengan Perjanjian dan Pelan.
The Optionee understands that Data will be transferred to the Plan broker, or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Optionee understands that the recipients of Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than his or her country. The Optionee understands that he or she may
request a list with the names and addresses of any potential recipients of Data
by contacting his or her local People Services representative, whose contact
details are Zant Chapelo, zant.chapelo@globaleagle.com. The Optionee authorizes
the Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan, including any transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the Shares
received upon exercise of the Option may be deposited. The Optionee understands
that Data will be held only as long as is necessary to implement, administer and
manage his or her participation in the Plan. The Optionee understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local People Services representative. Further, the
Optionee understands that he or she is providing the consents herein on a purely
voluntary basis. If the Optionee does not consent, or if the Optionee later
seeks to revoke the consent, his or her employment status or service and career
with the Employer will not be affected; the only consequence of refusing or
withdrawing the consent is that the Company may not be able to grant the Options
or other equity awards to the Optionee or administer or maintain such awards.
Therefore, the Optionee understands that refusing or withdrawing the consent may
affect his or her ability to participate in the Plan. For more information on
the consequences of the Optionee’s refusal to consent or withdrawal of consent,
the Optionee understands that he or she may contact the local human resources
representative.
Peserta memahami bahawa Data akan dipindahkan kepada broker Pelan, atau apa-apa
pembekal perkhidmatan pelan saham yang lain sebagaimana yang mungkin dipilih
oleh Syarikat pada masa depan, yang membantu Syarikat dalam pelaksanaan,
pentadbiran dan pengurusan Pelan. Peserta memahami bahawa penerima Data mungkin
berada di Amerika Syarikat atau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negaranya. Peserta memahami bahawa dia boleh
meminta senarai nama dan alamat mana-mana penerima Data yang berpotensi dengan
menghubungi wakil sumber manusia tempatannya, dimana butir-butir hubungannya
adalah Zant Chapelo, zant.chapelo@globaleagle.com. Peserta memberi kuasa kepada
Syarikat dan mana-mana penerima lain yang mungkin membantu Syarikat (sekarang
atau pada masa depan) untuk melaksanakan, mentadbir dan menguruskan Pelan untuk
menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam bentuk
elektronik atau lain-lain, dengan tujuan melaksanakan, mentadbir dan menguruskan
penyertaan Peserta dalam Pelan, termasuk apa-apa pemindahan Data sebagaimana
yang diperlukan kepada broker, ejen eskrow atau pihak ketiga yang lain dengan
mana Syer yang diterima apabila Opsyen yang dilaksanakan didepositkan. Peserta
memahami bahawa Data akan disimpan hanya sepanjang tempoh yang diperlukan untuk
melaksanakan, mentadbir dan mengurus penyertaannya dalam Pelan. Peserta memahami
bahawa dia boleh, pada bila-bila masa, melihat Data, meminta maklumat tambahan
mengenai penyimpanan dan pemprosesan Data, menghendaki mana-mana pindaan yang
perlu dilaksanakan ke atas Data atau menolak atau menarik balik persetujuan
dalam ini, dalam mana-mana kes tanpa kos, dengan menghubungi secara bertulis
wakil Sumber Manusia tempatannya. Selanjutnya, Peserta memahami bahawa dia
memberi persetujuan di sini secara sukarela. Jika Peserta tidak bersetuju, atau
jika Peserta kemudian membatalkan persetujuannya, status pekerjaan atau
perkhidmatan dan kerjayanya dengan Majikan tidak akan terjejas; satu-satunya
akibat jika Peserta tidak bersetuju atau menarik balik persetujuan adalah bahawa
Syarikat tidak akan dapat memberikan Opsyen atau anugerah ekuiti lain kepada
Peserta atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu, Peserta
memahami bahawa keengganan atau penarikan balik persetujuannya boleh menjejaskan
keupayaannya untuk mengambil bahagian dalam Pelan. Untuk maklumat lanjut
mengenai akibat keengganan Peserta untuk memberikan persetujuan atau penarikan
balik persetujuan, Peserta memahami bahawa dia boleh menghubungi wakil sumber
manusia tempatannya.



Director Notification Obligation. If the Optionee is a director of a Subsidiary
or Affiliate of the Company in Malaysia, the Optionee is subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify such Malaysian entity in writing when
the Optionee receives or disposes of an interest (e.g., Options or Underlying
Shares) in the Company or any related company. Such notifications must be made
within fourteen days of receiving or disposing of any interest in the Company or
any related company.


NETHERLANDS
No country-specific provisions.
NEW ZEALAND
Securities Law Notice. Warning: This is an offer of rights to receive Shares
underlying the Options. Options give the Optionee a stake in the ownership of
the Company. The Optionee may receive a return if dividends are paid on the
Shares.
If the Company runs into financial difficulties and is wound up, the Optionee
will be paid only after all creditors and holders of preferred shares have been
paid. The Optionee may lose some or all of his or her investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result, the
Optionee may not be given all the information usually required. The Optionee
will also have fewer other legal protections for this investment.
The Optionee should ask questions, read all documents carefully, and seek
independent financial advice before committing himself or herself.
In addition, the Optionee is hereby notified that the documents listed below are
available for review on the Company’s “Investor Relations” website at
http://investors.geemedia.com/ and/or in the Optionee’s online E*Trade (or other
broker as the Company may determine from time to time) account, as applicable.
(i)    this Agreement which together with the Plan sets forth the terms and
conditions of participation in the Plan;
(ii)    a copy of the Company’s most recent annual report (i.e., Form 10-K);
(iii)     a copy of the Company’s most recent published financial statements;
(iv)    a copy of the Plan; and
(v)    a copy of the Plan Prospectus.
A copy of the above documents will be sent to the Optionee free of charge on
written request to the Head of People Services (zant.chapelo@globaleagle.com).
As noted above, the Optionee should carefully read the materials provided before
making a decision whether to participate in the Plan. The Optionee is also
encouraged to contact his or her tax advisor for specific information concerning
the Optionee’s personal tax situation with regard to Plan participation.
NORWAY
No country-specific provisions.
SINGAPORE
Sale Restriction.  The Optionee agrees that any Shares issued to him or her upon
exercise of the Option will not be offered for sale or sold in Singapore prior
to the six-month anniversary of the Grant Date, unless such sale or offer is
made pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the Singapore Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”) or pursuant to, and in accordance with the conditions of,
any applicable provisions of the SFA.
Securities Law Notice. The Option is being granted to the Optionee in reliance
on the “Qualifying Person” exemption under section 273(1)(f) of the SFA and is
not being made with the view to the Underlying Shares being subsequently offered
for sale to any other party. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Obligation. If the Optionee is
the Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of a Singapore Subsidiary or Affiliate, the Optionee must notify the
Singapore Subsidiary or Affiliate in writing of an interest (e.g., the Option or
the Underlying Shares) in the Company or any Subsidiary or Affiliate within two
business days of (i) acquiring or disposing of such interest, (ii) any change in
a previously disclosed interest (e.g., sale of any Shares), or (iii) becoming a
chief executive officer, director, associate director or shadow director.
SOUTH AFRICA
Tax Acknowledgement. The following provisions supplement the Withholding Taxes
sections of this Agreement:
By accepting the Option, the Optionee agrees that, immediately upon exercise of
the Option, the Optionee will notify the Employer of the amount of any gain
realized. If the Optionee fails to advise the Employer of the gain realized upon
exercise, the Optionee may be liable for a fine. The Optionee will be solely
responsible for paying any difference between the actual tax liability and the
amount withheld by the Employer.
SPAIN
Labor Law Acknowledgment. The following provisions supplement the Nature of
Grant section in Appendix A of the Agreement:
By accepting the Option, the Optionee acknowledges that he or she understands
and agrees that he or she consents to participation in the Plan and that he or
she has received a copy of the Plan.
The Optionee further understands that the Company has unilaterally, gratuitously
and in its sole discretion decided to grant Options under the Plan to employees
of the Global Eagle Companies throughout the world. The decision to grant the
Option is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Global
Eagle Companies on an ongoing basis other than as set forth in this Agreement.
Consequently, the Optionee understands that any grant is given on the assumption
and condition that it shall not become a part of any employment contract (either
with the Company or any Subsidiary or Affiliate) and shall not be considered a
mandatory benefit, salary for any purpose (including severance compensation) or
any other right whatsoever. Further, the Optionee understands and freely accepts
that there is no guarantee that any benefit shall arise from any gratuitous and
discretionary grant since the future value of the Underlying Shares is unknown
and unpredictable.
Additionally, the Optionee understands that the Option is expressly conditioned
on his or her continued and active rendering of service to the Global Eagle
Companies such that if his or her employment terminates for any reason other
than as expressly provided in Section III of the Grant Notice, the Optionee’s
Option will cease vesting immediately effective as of the date of termination of
the Optionee’s employment. This will be the case, for example, even if (1) the
Optionee is considered to be unfairly dismissed without good cause (i.e.,
subject to a “despido improcedente”); (2) the Optionee is dismissed for
disciplinary or objective reasons or due to a collective dismissal; (3) the
Optionee terminates employment due to a change of work location, duties or any
other employment or contractual condition; (4) the Optionee terminates
employment due to the Global Eagle Companies’ unilateral breach of contract; or
(5) the Optionee’s employment terminates for any other reason whatsoever, in
each case other than as expressly provided in Section III of the Grant Notice.
Consequently, upon termination of the Optionee’s employment for any of the above
reasons, he or she will automatically lose any rights to Options granted to him
or her that were unvested on the date of termination of his or her employment,
as described in the Agreement.
Finally, the Optionee understands that this grant would not be made to him or
her but for the assumptions and conditions referred to herein; thus, the
Optionee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of an Option shall be null and void.


Securities Law Notice. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the offer of the Option. The Agreement has not been nor will
it be registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
SWEDEN
No country-specific provisions.
SWITZERLAND
Securities Law Notice. The Option is considered a private offering in
Switzerland and is therefore not subject to securities registration in
Switzerland. Neither this document nor any other materials relating to the
Option (a) constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations, (b) may be publicly distributed
or otherwise made publicly available in Switzerland or (c) has been or will be
filed with, approved by or supervised by any Swiss regulatory authority (e.g.,
the Swiss Financial Market Supervisory Authority).
UNITED ARAB EMIRATES
Securities Law Notice. The Options are being offered only to selected employees
and the offer is in the nature of providing equity incentives to employees in
the United Arab Emirates. The Plan and this Agreement are intended for
distribution only to such employees and must not be delivered to, or relied on
by, any other person. Prospective purchasers of the securities offered should
conduct their own due diligence on the securities. If the Optionee does not
understand the contents of the Plan or this Agreement, he or she should consult
an authorized financial adviser. The Emirates Securities and Commodities
Authority has no responsibility for reviewing or verifying any documents in
connection with the Plan, and neither the Ministry of Economy nor the Dubai
Department of Economic Development have approved the Plan or this Agreement nor
taken any steps to verify the information set out therein and have no
responsibility for such documents.
UNITED KINGDOM
Tax Acknowledgement. The following provisions supplement the Withholding Taxes
sections of this Agreement:
Without limitation to the Withholding Taxes sections of this Agreement, the
Optionee agrees to be liable for any Tax-Related Items related to the Optionee’s
participation in the Plan and legally applicable to the Optionee and hereby
covenants to pay any such Tax-Related Items, as and when requested by the
Company or, if different, the Employer or by Her Majesty’s Revenue & Customs
(“HMRC”) (or any other tax authority or any other relevant authority). The
Optionee also agrees to indemnify and keep indemnified the Company and, if
different, the Employer against any Tax-Related Items that they are required to
pay or withhold or have paid or will pay to HMRC (or any other tax authority or
any other relevant authority) on the Optionee’s behalf.
Notwithstanding the foregoing, if the Optionee is an executive officer or
director (as within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that the
Optionee is an executive officer or director and the income tax is not collected
from or paid by the Optionee within ninety (90) days of the end of the U.K. tax
year (April 6 - April 5) in which an event giving rise to the indemnification
described above occurs, the amount of any uncollected income tax may constitute
a benefit to the Optionee on which additional income tax and national insurance
contributions (“NICs”) may be payable. The Optionee acknowledges that he or she
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying the Company or the Employer, as applicable, for the value of any employee
NICs due on this additional benefit, which the Company or the Employer may
recover from the Optionee by any of the methods referenced in this Agreement.
***








--------------------------------------------------------------------------------





ATTACHMENT II: Global Eagle Entertainment Inc. Amended and Restated 2017 Omnibus
Long-Term Incentive Plan
[To Be Provided To The Recipient Separately]




















